IN THE
TENTH COURT OF APPEALS
 










 
 

No. 10-06-00356-CV
 
In re
John Finley, Lewis Raby, 
William
Gauntt, and Judge Cox
 
 

Original Proceeding
 
 

MEMORANDUM  Opinion

 




          In this original proceeding, Relators
sought the vacatur of an order transferring venue.  However, after they filed
the mandamus petition and motion for emergency stay, Respondent signed an
agreed order vacating the venue order which is the subject of this proceeding. 
Therefore, the mandamus petition and the motion for emergency stay are dismissed
as moot.
PER CURIAM
Before Chief Justice
Gray,
Justice
Vance, and
Justice
Reyna
Petition dismissed
Opinion delivered and
filed November 15, 2006
[OT06]